Citation Nr: 1129070	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-36 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for a service-connected cervical spine disorder.  

2.  Entitlement to a disability evaluation in excess of 20 percent for a service-connected left shoulder disorder.  

3.  Entitlement to a disability evaluation in excess of 10 percent for a service-connected right shoulder disorder.  

4.  Entitlement to a disability evaluation in excess of 10 percent for a service-connected left knee disorder.  

5.  Entitlement to a disability evaluation in excess of 10 percent for a service-connected right knee disorder.  

6.  Entitlement to service connection for a lower back disorder, to include as secondary to a service-connected disorder.  

REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1979 to February 2000.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds remand warranted for further medical inquiry into the Veteran's claims.  

With regard to her claims for increased rating, the Board finds additional VA compensation examination warranted.  The Veteran indicated during her May 2011 hearing before the Board that her service-connected disorders have worsened since her most recent VA medical examination over three years ago in May 2008.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination).  During her hearing, the Veteran also indicated that private treatment records pertaining to her service-connected disorders may be outstanding.  Remand for retrieval of these records is warranted as well. 

With regard to her claim for service connection, the Board notes that the Veteran initially argued that a lower back disorder was secondary to a service-connected disorder.  As such, the May 2008 VA compensation examination report of record assessing her claim limited its opinion to the secondary service connection issue.  In her hearing before the Board, however, the Veteran argued that her lower back disorder was incurred during active duty as a result of the rigors associated with her service in the Marine Corps.  Medical opinion addressing the issue of direct service connection should be included in the claims file as well.  

Finally, the Veteran maintains that her service-connected disorders have rendered her unemployable.  An unappealed May 2010 rating decision denied a claim for a total disability rating based on individual unemployability (TDIU).  During the hearing, the Veteran's representative indicated an interest in continuing this claim.  As such, following additional VA compensation examination, a TDIU claim should again be adjudicated.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Office of the General Counsel Precedent Opinion (VAOPGCPREC) 6-96 (August 16, 1996); VAOPGCPREC 12-2001 (July 6, 2001).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran indicated during her hearing before the Board that she has undergone private medical care for her service-connected disorders.  Attempts should be made to include in the claims file any records that reflect such care.   

2.  The Veteran should then be scheduled for a VA examination with an appropriate specialist to determine the nature and severity of the Veteran's service-connected disorders, and to determine the etiology of her lower back disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

3.  The examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's lower back disorder relates directly to service, or to one of her service-connected orthopedic disorders.   Any conclusion reached should be supported by a rationale.

4.  The RO should then develop another claim for a TDIU, to include appropriate VCAA notification and assistance.  

5.  The RO should then readjudicate the issues on appeal, to include the claim for a TDIU.  If a determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


